DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 01, 2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The previous double patenting rejection over U.S. Patent No. 10,521,755 has been overcome by the Terminal Disclaimer filed November 01, 2021 and therefore the previous double patenting rejection has been withdrawn.
The instant claims recite the same subject matter recited in the U.S. Patent No. 10,521,755 (Application 15/145,645) and Examiner adopts the same reasons for allowance recited in the Notice of Allowance mailed in that case on June 25, 2019. The references in the information disclosure statement do not change the determination of non-obviousness for the claimed subject matter as discussed in the Notice of Allowance mailed in 15/145,645 on June 25, 2019. Therefore, all the reasons for allowance discussed in the Notice of Allowance mailed in 15/145,645 on June 25, 2019 still apply. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dornseif (U.S. P.G. Pub. 2011/0016043 A1);
Felix (U.S. P.G. Pub. 2014/0279440 A1);
Gullo et al. (U.S. P.G. Pub. 20040186811 A1);
Helseth et al. (U.S. P.G. Pub. 2015/0019454 A1);
Holmes et al. (U.S. P.G. Pub. 2005/0060259 A1);
Jena et al. (U.S. P.G. Pub. 2015/0172735 A1);
Whitehouse (U.S. P.G. Pub. 2011/0066549 A1); and
Bleumer, Gerrit. "Industrial Offline E-Postage Systems." Electronic Postage Systems: Technology, Security, Economics (2007): 127-166.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628